Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner violated the Rules and Regulations of the Nassau County Police Department because he engaged in "conduct unbecoming an officer” and "illegal conduct” was supported by substantial evidence. There was proof that petitioner created a grave risk of serious bodily injury or death by instigating a confrontation at a bar, drawing a loaded weapon and pointing it at one or more persons while threatening to shoot. Moreover, we conclude that the regulations are not unconstitutionally vague or overbroad (see, Matter of Rivera v Rozzi, 148 AD2d 726). Finally, the penalty imposed, dismissal from the police force, is not " 'so disproportionate * * * as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). (Article 78 Proceeding Transferred by Order of Supreme Court, Nassau County, Murphy, J.) Present—Den-man, P. J., Green, Balio and Fallon, JJ.